Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 1 of 8

AO 108 (Rev. 06/09) Application for a Warrant to Seize Personal Property Subject to Forfeiture AUTHORIZED AND APPROVED/DATE: G B Th al

UNITED STATES DISTRICT COURT - LED
MAR 14 2001

for the

WESTERN DISTRICT OF

 

In the Matter of the Seizure of

All funds in Stride Bank account
number XXXXXXX3386, held in the name
of Rachel Lettinga

 

—

APPLICATION FOR A WARRANT
TO SEIZE PERSONAL PROPERTY SUBJECT TO FOR®EITURE.

I, Brett Coffey, a federal law enforcement officer or attorney for the government, request a seizure warrant and
state under penalty of perjury that I have reason to believe that the following property in the Western District of Oklahoma
is subject to forfeiture to the United States of America under 18 U.S.C. § 981(a)(1)(C) and 18 U.S.C. § 981(b):

All funds in Stride Bank account number XXXXXXXX3386, held in the name of Rachel Lettinga.

The application is based on these facts:

See attached Affidavit of United States Secret Service Special Agent Brett Coffey, which is incorporated by
reference herein.

Continued on the attached sheet.

Applicant's signature
Brett Coffey
Special Agent

USSS

Sworn to before me and signed in my presence.

Date: Mef@ce4 | LL eZ!) KLEE go.
LC om Judge's signaimre—

City and State: Oklahoma City, Oklahoma SUZANNE MITCHELL, U.S. Magistrate Judge

Printed name and title
Case 5:21-mj-00143-SM Document 1 Filed 03/11/21 Page 2 of 8

——
Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 3 of 8

SEIZURE WARRANT AFFIDAVIT

I, Brett Coffey, the affiant, being duly sworn, hereby depose and state as
follows:

Introduction

1. I am a Special Agent with the United States Secret Service
(“USSS”) and have been since August 28, 2018. I am assigned to the
Oklahoma City Field Office. I have conducted and assisted other agents with
investigations involving criminal violations of Title 18 of the United States
Code, including wire fraud, bank fraud, and identity theft. Prior to joining the
USSS, I was a Police Officer with the Oklahoma City Police Department for
over three years.

2. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents and
witnesses. This affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant and does not set forth all of my
knowledge about this matter.

Property to be Seized

3. I present this affidavit in support of an application for a warrant to

seize all funds in Stride Bank account number XXXXXXKXX3386, held in the

name of Rachel Lettinga.
Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 4 of 8

A, As set forth below, there is probable cause to believe that Stride
Bank account number XXXXXXXX8386 contains property that constitutes or is
derived from proceeds of a scheme to defraud the United States Small
Business Administration (“SBA”).

Applicable Forfeiture Statutes

5. Title 18, United States Code, Section 981(a)(1)(C) provides for
forfeiture of any property, real or personal, which constitutes or is derived from
proceeds traceable to a violation of a specified unlawful activity, which includes
violations of Section 1343 (wire fraud). Section 981(b)(3) authorizes the
issuance of a seizure warrant in any district in which a forfeiture action
against the property may be filed under 28 U.S.C. § 1355(b), and the warrant
may be executed in any district in which the property is found. Furthermore,
when the subject property in a forfeiture action constitutes funds deposited in
an account at a financial institution, Section 984 provides for the forfeiture of
any identical funds found in the same account as the funds involved in the
offense that is the basis for forfeiture.

Facts Supporting Probable Cause

6. USSS agents based in Grand Rapids, Michigan are investigating a
scheme where an unknown person used the stolen identity of a Rockford,
Michigan resident to fraudulently obtain a loan from the United States SBA.

This SBA loan was funded by the Coronavirus Aid, Relief, and Economic
-2-
Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 5 of 8

Security (“CARES”) Act, where the SBA provided funding to small businesses
affected by the economic downturn caused by the Coronavirus pandemic.
Specifically, the fraudulently obtained loan was an Economic Injury Disaster
Loan (“EIDL’).

7. On September 1, 2020, Rachel Lettinga, a resident of Rockford,
Michigan, contacted USSS agents in the Grand Rapids Resident Office and
reported being a victim of identity theft. Lettinga explained that she had
received a letter from the Michigan Uniform Commercial Code stating that the
United States SBA had listed her as a debtor. Lettinga contacted the SBA and
discovered that an EIDL loan had been obtained in her name and funded to
Stride Bank. Lettinga filed a complaint with the SBA. She denied applying
for this loan or any other SBA loan.

8. Records from the SBA reflect that on August 6, 2020, a person
purporting to be “Rachel Lettinga” applied online for an EIDL loan. The
application listed Lettinga’s correct date of birth and Social Security number.
However, the contact information including phone number, email address, and
Employee Identification Number were not Lettinga’s. The application
described Lettinga’s business as “Insurance.” EIDL number 4802058201 was
electronically signed on August 6, 2020. The SBA funded the loan on August 7,

2020 and wired $63,900 for economic injury into Stride Bank account number
Case 5:21-mj-00143-SM Document 1 Filed 03/11/21 Page 6 of 8

XXXXXXXX3386 based on the account information provided in the online
application.

9. Stride Bank is an FDIC-insured bank headquartered in Enid,
Oklahoma. Bank records show that Stride Bank account number
XXXXXXXX3386 was opened on July 23, 2020. The only deposit made into
this account was the August 9, 2020 deposit from the SBA for the $63,900
EIDL loan. Records show several cash withdrawals from this account
beginning on August 10, 2020. These cash withdrawals were made at
supermarkets in Phoenix, Arizona and Denver, Colorado. Many of the
withdrawals were made within minutes of each other, indicating that the
unknown suspect(s) conducted multiple withdrawals, one after another, from
the same store. The Phoenix withdrawals occurred on different dates than the
Denver withdrawals, suggesting that the unknown suspect(s) may have
traveled from one state to another to withdraw the funds. The last withdrawal
from this account occurred on September 1, 2020, the date Lettinga reported
being a victim of identity theft. The current balance in this account is
$5,395.70.

10. USSS agents have interviewed Lettinga. She denied applying for
the EIDL loan or any other relief from the SBA. Lettinga further denied
opening a Stride Bank account or making any cash withdrawals from that

account.
Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 7 of 8

11. The United States Department of the Treasury confirmed that loan
payments originating with the SBA are transmitted through a series of wire
transfers. A representative with the United States Department of the
Treasury explained that EIDL number 4802058201 was created in Denver,
Colorado before being wired to Kansas City, Missouri, where it was processed.
This loan was then wired through the Automated Clearing House (“ACH”)
from Kansas City, Missouri, to the Federal Reserve Bank ACH processing site
in East Rutherford, New Jersey. The Federal Reserve Bank ACH system
processed the payment file and then wired the funds into the Stride Bank
account. Stride Bank confirmed that the wire of $63,900 was deposited in
account number XXXXXXXX3386 at its headquarters in Enid, Oklahoma in
August 2020.

Conclusion

12. Based on the information contained in this affidavit, I respectfully
submit there is probable cause to believe that an unknown subject committed
wire fraud in the scheme to defraud the United States SBA of approximately
$63,900 related to the fraudulently obtained EIDL loan. I further submit there
is probable cause to believe all funds up to $63,900 in Stride Bank account
number XXXXXXXX3386 are subject to forfeiture pursuant to 18 U.S.C.

§§ 981(a)(1)(C) and 981(b).
Case 5:21-mj-00143-SM Document1 Filed 03/11/21 Page 8 of 8

 

 

Brett Coffey
Special Agent
United States Secret Service

Subscribed and sworn to before me on March / fy 2021.

hbo. TE

SUZANNE MITCHELL
UNITED STATES MAGISTRATE JUDGE
